Case 2:15-bk-12003-DPC   Doc 671 Filed 04/21/20 Entered 04/21/20 13:29:41   Desc
                          Main Document    Page 1 of 8
Case 2:15-bk-12003-DPC   Doc 671 Filed 04/21/20 Entered 04/21/20 13:29:41   Desc
                          Main Document    Page 2 of 8
Case 2:15-bk-12003-DPC   Doc 671 Filed 04/21/20 Entered 04/21/20 13:29:41   Desc
                          Main Document    Page 3 of 8
                                                EXHIBIT A

1.Disbursing Agent Compensation

Mukai, Greenlee & Company, PC-Trustee              $     7,558.50
                                                   $     7,558.50

2. Fee for Attorney for Trustee

Cross Law Firm, PLC                                    $35,803.30
Osborn Maledon P.A                                $      3,575.00
                                                  $     39,378.30

3. Fee for Attorney for Debtor

                                                  $           -

4. Other Professionals

Mukai, Greenlee & Company, PC-Accounting          $      9,003.17
OneBeacon Insurance                               $      1,921.00
BOK Financial                                     $          2.00
Cube Smart                                        $      1,557.54
Office of the US Trustee                          $        975.00
                                                  $     13,458.71

5. All Expenses, Including Disbursing Agent's

Above Total ( #1-4)                               $     60,395.51


7.Priority Creditors

                                                  $           -
                                                  $           -


Total for all categories:                         $     60,395.51




   Case 2:15-bk-12003-DPC           Doc 671 Filed 04/21/20 Entered 04/21/20 13:29:41   Desc
                                     Main Document    Page 4 of 8
                                                EXHIBIT B

1.Disbursing Agent Compensation

Amount Per 12/31/2019 Quarterly Report Filed      $   184,497.17
Mukai, Greenlee & Company, PC-Trustee             $     7,558.50
                                                  $   192,055.67

2. Fee for Attorney for Trustee

Amount Per 12/31/2019 Quarterly Report Filed      $   773,407.87
Cross Law Firm, PLC                               $    35,803.30
Osborn Maledon P.A                                $     3,575.00
                                                  $   812,786.17

3. Fee for Attorney for Debtor

Amount Per 12/31/2019 Quarterly Report Filed      $          -
                                                  $          -

4. Other Professionals

Amount Per 12/31/2019 Quarterly Report Filed      $   166,430.40
Mukai, Greenlee & Company, PC-Accounting          $     9,003.17
                                                  $   175,433.57

Previous YTD Expenses                             $   113,026.66
Cube Smart                                        $     1,557.54
Office of the US Trustee                          $       975.00
BOK Financial                                     $         2.00
One Beacon Insurance                              $     1,921.00
                                                  $   117,482.20

                                                  $   292,915.77


5. All Expenses, Including Disbursing Agent's

Amount Per 12/31/2019 Quarterly Report Filed     $ 1,237,362.10
Current Quarter Above Total ( #1-4)              $    60,393.51


                                                  $ 1,297,755.61

7.Priority Creditors

Amount Per 12/31/2019 Quarterly Report Filed      $   123,242.06
                                                  $   123,242.06


Total for all categories:                         $ 1,420,997.67




   Case 2:15-bk-12003-DPC             Doc 671 Filed 04/21/20 Entered 04/21/20 13:29:41   Desc
                                       Main Document    Page 5 of 8
                                                EXHIBIT C

1.Disbursing Agent Compensation

Mukai, Greenlee & Company, PC-Trustee               $   2,418.00
                                                    $   2,418.00

2. Fee for Attorney for Trustee

Cross Law Firm, PLC                                $          -
Osborn Maledon                                     $        55.00
                                                   $        55.00

3. Fee for Attorney for Debtor
                                                   $          -

4. Other Professionals

Mukai, Greenlee & Company, PC-Accounting           $     764.10
Azerbaijan Ministry of Defense                     $ 149,175.21 <1>
                                                   $ 149,939.31

5. All Expenses, Including Disbursing Agent's

Above Total ( #1-4)                                $ 152,412.31

                                                   $ 152,412.31

Total for all categories:                          $ 152,412.31

<1> See Exhibit D.




  Case 2:15-bk-12003-DPC          Doc 671 Filed 04/21/20 Entered 04/21/20 13:29:41   Desc
                                   Main Document    Page 6 of 8
                                                 EXHIBIT D


Savings Bank Account

Azerbaijan Ministry of Defense (AMOD)                      149,175.21 <1>
Interest Earned 2016                                            86.09
Interest Earned 2017                                           123.58
Interest Earned 2018                                           177.27
Interest Earned 2019                                           228.38
Interest Earned 2020                                            55.82
                                     Balance 3/31/2020     149,846.35




<1> Amount represents monies received from Azerbaijan Ministry of Defense.
Amount is currently in dispute and potentially owed.

AMOD Amount Per 12/31/2019 Quarterly Report Filed          149,175.21
Feb- April 2020 Rent Adjustments                            (1,168.17)
Insurance Adjustment                                        (1,440.75)
                                                           146,566.29




  Case 2:15-bk-12003-DPC       Doc 671 Filed 04/21/20 Entered 04/21/20 13:29:41   Desc
                                Main Document    Page 7 of 8
                                                    EXHIBIT E

        2017 Collections:

                1/9/2017      Precision Heli-Support, LLC (Parts Sale)     $     3,000.00
               2/24/2017                      ROK DAPA (Receivables)       $     9,340.00
               8/29/2017       Heli-Skills Limited Settlement (1st Half)   $    31,854.93
               9/29/2017       Heli-Skills Limited Settlement (2nd Half)   $    36,463.82
               10/2/2017    Precision Heli-Support, LLC (Aircraft Sale )   $   253,130.00
               11/7/2017                  Dickstein Shapiro Settlement     $   275,000.00
                                                                           $   608,788.75

        2018 Collections:

                1/3/2018             ROK DAPA (Performance Bonds)          $   324,905.03
               1/11/2018                  ROK DAPA (Receivables)           $   205,108.17
               2/12/2018             ROK DAPA (Performance Bonds)          $    57,151.57
               2/14/2018             ROK DAPA (Performance Bonds)          $    52,881.10
                                                                           $   640,045.87

        2019 Collections:
              1/31/2019     Sale of Miscellaneous Helicopter Parts Sale    $    14,500.00
               2/8/2019          Court Order Awarding Attorney's Fees      $    26,542.50
              5/29/2019                        Fixed Wing Aircraft Sale    $    24,900.00
              6/10/2019                              Insurance Refund      $        45.00
                                                                           $    65,987.50


        2020 Collections:




Checking Bank Account                               Balance 3/31/2020 $        676,032.14




  Case 2:15-bk-12003-DPC            Doc 671 Filed 04/21/20 Entered 04/21/20 13:29:41        Desc
                                     Main Document    Page 8 of 8
